354 So. 2d 440 (1978)
CITY OF BOCA RATON, a Municipality of the State of Florida, Appellant,
v.
Arthur L. WALKER and Rhonda Walker, His Wife, Appellees.
No. 77-1534.
District Court of Appeal of Florida, Third District.
January 24, 1978.
Rehearing Denied February 13, 1978.
Jones, Paine & Foster, Sidney A. Stubbs, Jr., and Margaret Cooper, West Palm Beach, for appellant.
Brumer, Moss, Cohen & Rodgers and Burt E. Redlus, Miami, for appellees.
Before PEARSON, BARKDULL and NATHAN, JJ.
PER CURIAM.
The City of Boca Raton was sued in Dade County for the tort of false arrest. A motion to transfer the cause to Palm Beach County was made and denied. This interlocutory appeal is from that order. We reverse upon authority of Carlile v. Game and Fresh Water Fish Commission, 354 So. 2d 362 (Fla. 1977),[1] wherein the Supreme Court held that absent expressed exceptions, when a tort action is brought against the state or one of its agencies, the action must be brought in the county wherein the agency maintains its principal headquarters.
The appellee concedes the existence of this rule but urges that this case should be an exception because in this instance it is alleged that the false arrest was a joint tort with the other defendants, i.e., Dade County and Food Fair Stores, Inc., and that the tort was committed in Dade County as well as in Palm Beach County. We find no room in the Supreme Court's decision for the *441 carving of such an exception and, accordingly, the order appealed is reversed and the cause is remanded with directions to transfer the cause against the City of Boca Raton to the Fifteenth Judicial Circuit.
Reversed and remanded.
NOTES
[1]  We note that the cited opinion was not available to the trial judge at the time of his ruling.